DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-7 and 11-12 in the reply filed on December 20, 2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (CN 106345514 A machine translation).
Applicants’ claimed invention is directed to a catalyst, comprising a component I and a component II, which are compounded in a mechanical mixing mode; wherein, an active ingredient of the component I is a metal oxide; the component II is a supported zeolite; the metal oxide is at least one of MnOx, MnaCr(1-a)OX, MnaAl(1-a)OX, MnaZr(1-a)Ox, Mnaln(1- a)Ox, ZnOx, ZnaCr(1-a)OX, ZnaAl(1-a)OX, ZnaGa(1-a)OX, Znaln(1-a)OX, CeOx, CoaAl(1-a)Ox, FeaAl(1-a)Ox, GaOx, BiOx, InOx, InaAlbMn(1-a-b)OX, and InaGabMn(1-a-b)OX. a specific surface area of MnOx, ZnOx, CeOx, GaOx, BiOx and InOx is 1-100 m2/g; a specific surface area of MnaCr(1-a)OX, MnaAl(1-a)OX, MnaZr(1-a)Ox, Mnaln(1-a)Ox, ZnaCr(1-a)Ox, ZnaAl(1-a)OX, ZnaGa(1-a)OX, Znaln(1-a)OX, CoaAl(1-a)Ox, FeaAl(1-a)OX, InaAlbMn(1-a-b)OX, and InaGabMn(1-a-b)OX is 5-150 m2/g;  a value range of x is 0.7-3.7, and a value range of a is 0-1; and a value range of a+b is 0-1; a carrier of the supported zeolite is at least one of hierarchical pores A12O3, SiO2, TiO2, ZrO2, CeO2, MgO, and Ga2O3; the zeolite is one or two of CHA and AEI structures; and a load of the zeolite is 4%-45%wt.
Kang teaches a catalyst consisting of 20-60% of a zirconium-based solid solution, 30-70% of a double microporous zeolite molecular sieve and 0.1-10% of a metal oxide. The zirconium-based solid solution is a solid solution consisting of one selected from rare earth oxides and alkaline earth metal oxides and zirconium oxide. The double microporous zeolite molecular sieve can be MOR.  SAPO-18 and SAPO-34 disclosed in Kang are supported molecular sieve in which the molecular sieves are of AEI and CHA structure and the support are Al2O3 and SiO2.  The metal oxide can be an oxide of Al, Ga, In, Mn or Zn. The zirconium-based solid solution and metal oxide agglomerate powder are added to ethylene glycol, stirred, then dispersed by means of ultrasound (equivalent to mechanical mixing), and washed, dried, and baked to obtain said catalyst. The catalyst is used in a fixed bed or moving bed synthesis reaction.  See paragraphs [0002] and [0005]-[0025].
	Kang discloses the weight ratio of the active ingredients in the compound I to compound II and the amount of dispersion agent in the component I. See Examples 1-11.
  Therefore, the surface are of metal oxide of Kang also should be within the range as recited in the present claims.
 	The difference between Kang and the claimed invention is that the Kang reference is silent with respect to the binary and ternary metal oxides surface area.  However, the method of preparing the catalyst according to Kang comprising a component I and component II, wherein the component I is metal oxide and component II is zeolite of MOR topology, which is similar to the catalyst recited in claim 1. It would therefore would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention, based on the structure of the catalyst and method of making the catalyst, one would have expected that the surface area of the metal oxides should be within the range as recited in the present claims. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,084,026. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The instant claims appears to recite the same catalyst as the patented claims but narrow in scope.  The surface area of the metal oxide recited in claim 2 of the patented claims.  Thus, in accordance with MPEP, chapter 2100, the narrower scope is embraced by the broader scope.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622